DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 3/22/2021, amended claims 1-3 and 5-12 and cancelled claims 4 and 13-47 are acknowledged. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yong Chen on 3/22/2021.

The application has been amended as follows: 

Claim 5 is amended to recite:
The spiral soft tissue biopsy needle according to claim [[4]] 1, wherein the puncture needle rod (1) further includes a puncture needle (11) and a puncture3Application Serial No.: 15/997,694Docket No. 0307.0105 needle a tail of the puncture needle (11), an outer diameter of the puncture needle is equal to an inner diameter of the sampling outer tube (32).

Claim 9 is amended to recite:
	The spiral soft tissue biopsy needle according to claim 8, wherein a rear end of the spiral needle rod (21) is provided with a rotary rod (4) for rotating the spiral needle rod (21) 

	Claim 11 is cancelled.
	
	Claim 12 is amended to recite:
The spiral soft tissue biopsy needle according to claim 10, a hollow part of the sampling outer tube (32) is arranged at the upper end of the handle (31), a first joint (72) is arranged on the outer side of the handle (31) at an upper end of the second through hole (71), a third through hole (73) connecting with a rear end of the sampling outer tube (32) is arranged in a middle portion of the rotary rod (4), and a second joint (74) is provided at an outer end of the rotary rod (4) at an outer end of the third through hole (73), and the vacuum device (7) is connected with the first joint (72) or the second joint (74).

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose, either singly or in combination, the claimed invention, including, among other features, the specifically claimed arrangement of the handle having a fixation groove at its rear end for fixing the puncture needle rod or the sampling needle rod, and the fixation groove also having two steps for fixing the spiral needle rod and the cutting needle rod, as best seen in Applicant’s Figures 6-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340.  The examiner can normally be reached on M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVIN B HENSON/           Primary Examiner, Art Unit 3791